Name: 88/432/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 25 July 1988 amending Decision 87/586/ECSC on the opening of a zero-duty tariff quota for the Federal Republic of Germany for flat-rolled products of silicon-electrical steel
 Type: Decision
 Subject Matter: technology and technical regulations;  tariff policy
 Date Published: 1988-08-03

 Avis juridique important|41988D043288/432/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 25 July 1988 amending Decision 87/586/ECSC on the opening of a zero-duty tariff quota for the Federal Republic of Germany for flat-rolled products of silicon-electrical steel Official Journal L 210 , 03/08/1988 P. 0022 - 0022*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 25 July 1988 amending Decision 87/586/ECSC on the opening of a zero-duty tariff quota for the Federal Republic of Germany for flat-rolled products of silicon-electrical steel (88/432/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, HAVE DECIDED AS FOLLOWS: Sole Article In the sole Article of Decision 87/586/ECSC (1) '30 June 1988' is replaced by '31 December 1988'. Done at Brussels, 25 July 1988. The President Th. PANGALOS (1) OJ No L 353, 16. 12. 1987, p. 29.